Case 1:20-cv-06018-LDH-CLP Document 5 Filed 01/10/21 Page 1 of 3 PageID #: 20




United States District Court
Eastern District of New York                              1:20-cv-06018-LDH-CLP
Jeff Jones, individually and on behalf of all
others similarly situated,
                                Plaintiff,

                  - against -                          Notice of Voluntary Dismissal

Dietz & Watson, Inc.,
                                Defendant

       Plaintiff gives notice this action is voluntarily dismissed with prejudice. Fed. R. Civ. P.

41(a)(1)(A)(i).

Dated: January 10, 2021
                                                               Respectfully submitted,

                                                               Sheehan & Associates, P.C.
                                                               /s/Spencer Sheehan
                                                               Spencer Sheehan
                                                               60 Cuttermill Rd Ste 409
                                                               Great Neck NY 11021-3104
                                                               Tel: (516) 268-7080
                                                               Fax: (516) 234-7800
                                                               spencer@spencersheehan.com
                                                               E.D.N.Y. # SS-8533
                                                               S.D.N.Y. # SS-2056
Case 1:20-cv-06018-LDH-CLP Document 5 Filed 01/10/21 Page 2 of 3 PageID #: 21




1:20-cv-06018-LDH-CLP
United States District Court
Eastern District of New York

Jeff Jones, individually and on behalf of all others similarly situated,

                                               Plaintiff,


                         - against -


Dietz & Watson, Inc.,

                                               Defendant




                                Notice of Voluntary Dismissal


                        Sheehan & Associates, P.C.
                         60 Cuttermill Rd Ste 409
                         Great Neck NY 11021-3104
                            Tel: (516) 268-7080
                            Fax: (516) 234-7800


Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 10, 2021
                                                                           /s/ Spencer Sheehan
                                                                            Spencer Sheehan
Case 1:20-cv-06018-LDH-CLP Document 5 Filed 01/10/21 Page 3 of 3 PageID #: 22




                                       Certificate of Service

I certify that on January 10, 2021, I served or transmitted the foregoing by the method below to
the persons or entities indicated, at their last known address of record (blank where not applicable).

                                                  CM/ECF        First-Class Mail        Email
 Defendant’s Counsel                                 ☐                ☐                   ☐

 Plaintiff’s Counsel                                 ☒                ☐                   ☐

                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
